Exhibit 10.3
 
[Execution Version]
 
 
EXCHANGE AGREEMENT
 
among
 
TR Capital Partners, LLC,
 
Two Rivers Water & Farms Company
 
and
 
Holders Named in Schedule 1
 
Dated as of January 31, 2014
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
Table of Contents
 
Page
 
ARTICLE I DEFINITIONS
 1 Section 1.01. Definitions  1 Section 1.02. Interpretation  4
ARTICLE II PREFERRED HOLDERS AND EXCHANGE HOLDERS
 5
 
 5
 
 5
 
 5
ARTICLE III EXCHANGES OF PREFERRED UNITS
 5
Section 3.01. Optional Exchanges
 5 Section 3.02. Mandatory Exchanges  6
Section 3.03. Exchange Package
 7
Section 3.04. Authorized Shares
 8
Section 3.05. Amendment
 8
Section 3.06. Limitations on Exchanges
 9
ARTICLE IV REGISTRATION RIGHTS
 10
Section 4.01. Demand Registration Rights
 10
Section 4.02. Obligations of Parent
 11
Section 4.03. Furnish Information
 12
Section 4.04. Expenses of Registration
 12
Section 4.05. Delay of Registration
 12 Section 4.06. Indemnification  12
Section 4.07. Amendment
 14
ARTICLE V MISCELLANEOUS
 14
Section 5.01. Notices
 14
Section 5.02. Severability
 15
Section 5.03. Entire Agreement
 15
Section 5.04. Assignment
 15
Section 5.05. Third-Party Beneficiaries
 16
Section 5.06. Amendment
 16
Section 5.07. Waiver
 16
Section 5.08. Governing Law
 16
Section 5.09. Submission to Jurisdiction
 16
Section 5.10. Waiver of Jury Trial
 17
Section 5.11. Equitable Remedies
 17
Section 5.12. Remedies Cumulative
 17
Exhibit A                     Form of Joinder Agreement
 
Exhibit B                      Form of Parent Warrant
 
Schedule 1                  Holder Schedule
     

 
 
 
i

--------------------------------------------------------------------------------

 


 
This Exchange Agreement is entered into as of January 31, 2014 among TR Capital
Partners, LLC, a Colorado limited liability company (the “Company”), Two Rivers
Water & Farming Company, a Colorado corporation (“Parent”), and each other
individual or entity that after the date hereof becomes a party hereto by
executing a Joinder Agreement (as defined below) upon becoming a Preferred
Member of the Company.
 
Recitals
 
Whereas, contemporaneously with the execution and delivery hereof, the Company
and Parent are entering into a Limited Liability Company Agreement of the
Company (the “LLC Agreement”) that, among other things, provides for the
issuance of membership units designated as Preferred Units;
 
Whereas, Section 9.01 of the LLC Agreement requires that any individual or
entity acquiring such Preferred Units and thereby becoming a member of the
Company shall contemporaneously therewith become a party to this Agreement; and
 
Whereas, the parties wish to provide for terms pursuant to which (a) Preferred
Units of the Company may be exchanged, at the option of the owner thereof or the
Company, for equity-related securities of Parent and (b) holders of such
equity-related securities may require that Parent register such securities under
the Securities Act of 1933 for offering and sale to the public;
 
Now, Therefore, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
ARTICLE I
Definitions
 
Section 1.01. Definitions.  The following terms
 
This “Agreement” means this Exchange Agreement, as executed and as it may be
amended, modified, supplemented or restated from time to time, as provided
herein.
 
“Applicable Law” means all applicable provisions of:
 
 
(a)
constitutions, treaties, statutes, laws (including the common law), rules,
regulations, decrees, ordinances, codes, proclamations, declarations or orders
of any Governmental Authority;

 
 
(b)
any consents or approvals of any Governmental Authority; and

 
 
(c)
any orders, decisions, advisory or interpretative opinions, injunctions,
judgments, awards, decrees of, or agreements with, any Governmental Authority.

 
“Company” has the meaning set forth in the Preamble.
 
“Damages” means any loss, damage, claim or liability (joint or several), actions
or proceedings (whether commenced or threatened) and expenses to which a party
hereto may become subject under the Securities Act, the Exchange Act or other
Applicable Law, insofar as such loss, damage, claim, liability, action or
proceeding (whether commenced or threatened), arises out of or is based
upon:  (i) any untrue statement or alleged untrue statement of a material fact
contained in any registration statement of Parent, including any preliminary
prospectus or final prospectus contained therein or any amendment or supplement
thereto; (ii) any omission or alleged omission to state therein a material fact
required to be stated therein, or necessary to make the statements therein not
misleading; or (iii) any violation or alleged violation by the indemnifying
party (or any of its agents or affiliates) of the Securities Act, the Exchange
Act, any state securities law, or any rule or regulation promulgated under the
Securities Act, the Exchange Act or any state securities law.
 
 
 
 

--------------------------------------------------------------------------------

 
 
“Demand Notice” has the meaning set forth in Section 4.01(a)
 
“Distribution” has the meaning set forth in Section 1.01 of the LLC Agreement.
 
“Electronic Transmission” means any form of communication not directly involving
the physical transmission of paper that creates a record that may be retained,
retrieved and reviewed by a recipient thereof and that may be directly
reproduced in paper form by such a recipient through an automated process.
 
“Exchange Act” means the Securities Exchange Act of 1934.
 
“Exchange Holder” means any former Preferred Holder who becomes a holder of
Registrable Securities pursuant to Article III.
 
“Exchange Package” has the meaning set forth in Section 3.03(a).
 
“Exchange Registration Statement” has the meaning set forth in Section
3.02(a)(ii).
 
“Fiscal Quarter” means the first three-month period, second three-month period,
third three-month period or fourth three-month period of a Fiscal Year.
 
“Fiscal Year” means the calendar year, unless the Company is required to have a
taxable year other than the calendar year, in which case Fiscal Year shall be
the period that conforms to the Company’s taxable year.
 
“Governmental Authority” means any federal, state, local or foreign government
or political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or any self-regulated organization or other
non-governmental regulatory authority or quasi-governmental authority (to the
extent that the rules, regulations or orders of such organization or authority
have the force of law), or any arbitrator, court or tribunal of competent
jurisdiction.
 
 “Holder Schedule” has the meaning set forth in Section 3.01.
 
“Initiating Exchange Holders” means, collectively, Exchange Holders that
properly initiate a registration request under this Agreement.
 
“Joinder Agreement” means a written undertaking substantially in the form of the
joinder agreement attached as Exhibit A.
 
“LLC Agreement” has the meaning set forth in the Recitals.
 
“Mandatory Exchange Date” has the meaning set forth in Section 3.02(a)(iv).
 
“Mandatory Exchange Notice” has the meaning set forth in Section 3.02(d).
 
“Maximum Percentage” has the meaning set forth in Section 3.06(a).
 
“Member” has the meaning set forth in Section 1.01 of the LLC Agreement.
 
 
 
2

--------------------------------------------------------------------------------

 
 
“National Exchange” means the NASDAQ Global Market (including the NASDAQ Global
Select Market), the NASDAQ Capital Market, the NYSE MKT, the New York Stock
Exchange or any successor to any of the foregoing.
 
“Parent” has the meaning set forth in the Preamble.
 
“Parent Shares” means shares of common stock, $0.001 par value per share, of
Parent.
 
“Parent Warrants” means common stock purchase warrants to purchase Parent Shares
issued by Parent upon exchanges of Preferred Units in accordance with
Article III, each of which common stock purchase warrants shall be substantially
in the form of Exhibit B.
 
“Person” means an individual, corporation, partnership, joint venture, limited
liability company, Governmental Authority, unincorporated organization, trust,
association or other entity.
 
“Preliminary Exchange Notice” has the meaning set forth in Section 3.02(a).
 
“Preferred Holder” means any Preferred Member, other than Parent, that becomes a
party to this Agreement from time to time.
 
“Preferred Members” means Persons who own Preferred Units as listed in the
Member Schedule to the LLC Agreement and in the Holder Schedule.
 
“Preferred Units” means membership interests of the Company having the
privileges, preference, duties, liabilities, obligations and rights specified
with respect to “Preferred Units” in the LLC Agreement.
 
“Registrable Securities” means (a) Parent Shares issued pursuant to Section 3.01
or 3.02 in connection with an exchange of Preferred Units, (b) Parent Shares
issued or issuable upon the exercise of any Parent Warrant that was issued
pursuant to Section 3.01 or 3.02 in connection with an exchange of Preferred
Units, (c) to the extent a Preferred Holder has delivered to Parent a binding
written commitment to exchange a Preferred Unit prior to the effective date of a
registration statement filed pursuant to Section 2, (i) Parent Shares issuable
pursuant to Section 3.01 or 3.02 upon the exchange of such Preferred Unit and
(ii) Parent Shares issuable upon the exercise of any Parent Warrant issuable
pursuant to Section 3.01 or 3.02 in connection with such exchange, and (d) any
Parent Shares issued as (or issuable upon the conversion or exercise of any
warrant, right, or other security that is issued as) a dividend or other
distribution with respect to, or in exchange for or in replacement of, the
Parent Shares referenced in clause (a) above, excluding in all cases, however,
any Registrable Securities sold by a Person in a transaction in which the
applicable rights under this Agreement are not assigned with the consent of
Parent..  Any written commitment pursuant to clause (c) above shall be in a form
that is reasonably acceptable to Parent and is intended to permit Parent, in
compliance with the requirements of the Securities and Exchange Commission, to
include the Parent Shares referenced in clause (c) above in a registration
statement filed pursuant to Section 2.
 
“Registrable Securities then outstanding” means the number of Parent Shares
determined by adding the number of outstanding Parent Shares that are
Registrable Securities and the number of Parent Shares that are issuable
(directly or indirectly) pursuant to then exercisable or convertible securities
and that are Registrable Securities.
 
“Regular Daily Accumulation” has the meaning set forth in Section 7.02(a)(ii) of
the LLC Agreement.
 
 
 
3

--------------------------------------------------------------------------------

 
 
“Regular Quarterly Accumulation” has the meaning set forth in
Section 7.02(a)(ii) of the LLC Agreement.
 
“Securities Act” means the Securities Act of 1933.
 
“Selling Expenses” means all underwriting discounts, selling commissions and
share transfer taxes applicable to the sale of Registrable Securities, and fees
and disbursements of counsel for any Exchange Holder.
 
“Trading Conditions” means, with respect to a specified date:
 
 
(a)
Parent Shares are then listed on a National Exchange; and

 
 
(b)
for a period of twenty consecutive trading days ending no more than ten trading
days before such specified date, (i) the closing or last sale price of a Parent
Share on the principal National Exchange on which Parent Shares are then traded
was equal to, or greater than, $3.00  (subject to equitable adjustment for any
stock dividend, split, recapitalization, combination or exchange or any similar
transaction) for each such trading day and (ii) the average daily trading volume
of the Parent Shares on such National Exchange during such period equaled or
exceeded 250,000 shares (subject to equitable adjustment as aforesaid).

 
“Transfer” means to, directly or indirectly, sell, transfer, assign, pledge,
encumber, hypothecate or similarly dispose of, either voluntarily or
involuntarily, by operation of law or otherwise, or to enter into any contract,
option or other arrangement or understanding with respect to the sale, transfer,
assignment, pledge, encumbrance, hypothecation or similar disposition of, any
Units owned by a Person or any interest (including a beneficial interest) in any
securities owned by a Person.  “Transfer” when used as a noun shall have a
correlative meaning.
 
Section 1.02. Interpretation. For purposes of this Agreement:
 
 
(a)
headings used in this Agreement are for convenience of reference only and shall
not, for any purpose, be deemed a part of this Agreement;

 
 
(b)
any references herein to an Article, Section or Exhibit refer to an Article or
Section of, or Exhibit attached to, this Agreement, unless specified otherwise;

 
 
(c)
the word “day” refers to a calendar day;

 
 
(d)
the words “herein,” “hereof,” “hereby,” “hereto” and “hereunder” refer to this
Agreement as a whole;

 
 
(e)
the words “include,” “includes” and “including” as used herein shall not be
construed so as to exclude any other thing not referred to or described;

 
 
(f)
the word “or” is not exclusive;

 
 
(g)
the definition given for any term in this Agreement shall apply equally to both
the singular and plural forms of the term defined;

 
 
(h)
whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms;

 
 
 
4

--------------------------------------------------------------------------------

 
 
 
(i)
unless the context otherwise requires, (1) references herein to an agreement,
instrument or other document (including this Agreement and the LLC Agreement)
mean such agreement, instrument or other document as amended, supplemented and
modified from time to time to the extent permitted by the provisions thereof and
(2) references herein to a statute means such statute as amended from time to
time and includes any successor legislation thereto and any rules and
regulations promulgated thereunder; and

 
 
(j)
this Agreement shall be construed without regard to any presumption or rule
requiring construction or interpretation against the party drafting an
instrument or causing any instrument to be drafted.

 
ARTICLE II
Preferred Holders and Exchange Holders
 
Section 2.01. Addition of New Preferred Holders
 
(a) .  Any Person becoming a Preferred Member under the LLC Agreement at any
time shall contemporaneously execute a Joinder Agreement and deliver it to the
Company and Parent.  The Board of Managers of the Company shall maintain a
schedule (the “Holder Schedule”) setting forth the name and address of each
Preferred Holder and each Exchange Holder and such other information as the
Board may determine to be desirable.  The Company shall update the Holder
Schedule upon the issuance, Transfer or exchange of any Preferred Units or
Registrable Securities, including the Transfer of Preferred Units to Parent
pursuant to Article III.  A copy of the Holder Schedule as of the date of this
Agreement is attached as Schedule 1.  Thereafter, the Board of Managers of the
Company shall promptly amend the Holder Schedule to reflect such Person’s status
as a Preferred Holder or Exchange Holder for purposes of this Agreement.
 
Section 2.02. Change to Exchange Holder Status.  If a Person that is a Preferred
Holder tenders a Preferred Unit in exchange for the Exchange Package in
accordance with this Agreement, then upon the effectiveness of such exchange as
provided in Article III, such Person thereafter (a) shall constitute a Exchange
Holder hereunder with respect to the Registrable Securities included in such
Exchange Package and (b) shall no longer constitute a Preferred Holder with
respect to such tendered Preferred Unit (although such Person shall continue to
be a Preferred Holder with respect to any other Preferred Units that remain
outstanding).  Following such an exchange, the Board of Managers of the Company
shall promptly amend the Holder Schedule to reflect such Person’s change in
status for purposes of this Agreement.
 
Section 2.03. Representations and Warranties of Preferred Holders. By execution
and delivery of a Joinder Agreement, each of the Preferred Holders confirms to
the Company and Parent that each of the representations and warranties of such
Preferred Holder in Section 4.02 of the LLC Agreement is true and correct, as if
set forth herein.
 
ARTICLE III
Exchanges of Preferred Units
 
Section 3.01. Optional Exchanges.  Unless prohibited by Applicable Law, a
Preferred Holder may, at its option, exchange 5,000 or more Preferred Units (or,
if less, all of the Preferred Units owned by such Preferred Holder), at any time
and from time to time, for the Exchange Package with respect to such Preferred
Shares.  Before any Preferred Holder shall be entitled to exchange Preferred
Units for the Exchange Package, such Preferred Holder shall tender the
certificate or certificates therefor, duly endorsed (or, if such Preferred
Holder alleges that such certificate has been lost, stolen or destroyed, a lost
certificate affidavit and agreement reasonably acceptable to the Company to
indemnify the Company against any claim that may be made against the Company on
account of the alleged loss, theft or destruction of such certificate), at the
principal office of Parent, and shall give written notice to Parent at its
principal office of the election to exchange such Preferred Units.  Preferred
Unit certificates tendered for exchange shall be endorsed or accompanied by a
written instrument or instruments of transfer, in form satisfactory to the
Company, duly executed by the Preferred Holder or its attorney duly authorized
in writing.  Effective as of 5 p.m., Mountain time, on the date of receipt by
Parent of such certificates (or lost certificate affidavit and agreement) and
such notice, (a) the tendered Preferred Units shall be deemed to have been
exchanged for their Exchange Package, and all rights with respect to such
Preferred Units, including the rights to receive any Distribution, will be
Transferred to Parent, other than the rights of the tendering Preferred Holder
to receive the Exchange Package with respect thereto, and (b) the Parent Shares
and Parent Warrant included in the Exchange Package for such Preferred Units
shall be deemed to be outstanding of record.  Parent shall, as soon as
practicable thereafter deliver to such Preferred Holder a certificate
representing the Parent Shares, together with the Parent Warrant and any cash
payment included in the Exchange Package.
 
 
 
5

--------------------------------------------------------------------------------

 
 
Section 3.02. Mandatory Exchanges.  The Company may, at its option at any time
after January 31, 2017, require that Preferred Holders exchange all, but not
less than all (subject to Section 3.06(b)), of the then-outstanding Preferred
Units for the Exchange Package as follows:
 
(a) On any day on which the Trading Conditions are satisfied, the Company may
deliver to each of the Preferred Holders a written notice (a “Preliminary
Exchange Notice”) stating that:
 
(i)  
the Company intends to require that Preferred Holders exchange all of the
then-outstanding Preferred Units for the Exchange Package pursuant to this
Section 3.02;

 
(ii)  
in connection with such proposed mandatory exchange, Parent intends to file
under the Securities Act a registration statement (the “Exchange Registration
Statement”) covering the potential sale of Registrable Securities included in
the Exchange Packages to be delivered to the Preferred Holders;

 
(iii)  
the Exchange Registration Statement will cover the Registrable Securities
included in the Exchange Package to be delivered to such Preferred Holder if and
only if such Preferred Holder delivers to Parent, within ten days of the date on
which the Preliminary Exchange Notice is given, a binding written commitment to
exchange all of the Preferred Units held by such Preferred Holder immediately
prior to the effective date of the Exchange Registration Statement, which
commitment shall be in a form that is provided by Parent with the Preliminary
Exchange Notice and is intended to permit Parent, in compliance with the
requirements of the Securities and Exchange Commission, to include such
Preferred Holder’s Registrable Securities in the Exchange Registration Statement
prior to the date on which the Exchange Package is delivered to such Preferred
Holder (that is, the date on which the Parent Shares and Parent Warrant included
in such Exchange Package are issued to such Preferred Holder); and

 
(iv)  
the date of the mandatory exchange (the “Mandatory Exchange Date”) will be
selected by the Company and set forth in the Mandatory Exchange Notice (as
defined below), provided that the Mandatory Exchange Date shall occur (A) after
January 31, 2017, (B) no less than seven days, and no more than twenty days,
after the effective date of the Exchange Registration Statement and (C) on a day
on which the Trading Conditions are satisfied.

 
(b) Within ten days of the date on which a Preliminary Exchange Notice is given,
each Preferred Holder that wishes to include Registrable Securities in the
Exchange Registration Statement shall deliver to Parent the executed binding
commitment contemplated by Section 3.02(a)(iii) and by the Preliminary Exchange
Notice.  Any Preferred Holder that does not deliver such a commitment by within
such period shall not be entitled to include any Registrable Securities in the
Exchange Registration Statement.
 
 
 
6

--------------------------------------------------------------------------------

 
 
(c) Parent shall, as soon as practicable, and in any event within thirty days
(or, if Parent is then eligible to register such Registrable Securities on Form
S-3, fifteen days) after the date on which the Preliminary Exchange Notice is
given, use its commercially reasonable efforts to file the Exchange Registration
Statement and cause it to become effective under the Securities Act.
 
(d) Within two days after the effective date of the Exchange Registration
Statement, the Company shall deliver to each of the Preferred Holders a written
notice (a “Mandatory Exchange Notice”) confirming that the Exchange Registration
Statement has been declared effective and specifying the Mandatory Exchange Date
(determined in accordance with the requirements of Section 3.02(a)(iv)).  In the
event the Exchange Registration Statement is not declared effective for any
reason, the Company instead shall notify the Preferred Holders that the
mandatory exchange contemplated by the Preliminary Exchange Notice will not be
completed.
 
(e) On the Mandatory Exchange Date, effective as of 5 p.m., Mountain time, the
Preferred Holders shall exchange all of the then-outstanding Preferred Units for
Exchange Packages.  On or before the Mandatory Exchange Date, each Preferred
Holder shall tender the certificate or certificates therefor, duly endorsed (or,
if such Preferred Holder alleges that such certificate has been lost, stolen or
destroyed, a lost certificate affidavit and agreement reasonably acceptable to
the Company to indemnify the Company against any claim that may be made against
the Company on account of the alleged loss, theft or destruction of such
certificate), to Parent, in the manner and at the place designated in the
Mandatory Exchange Notice, and thereupon the Exchange Package for such Preferred
Units shall be deliverable and payable to the order of such Preferred
Holder.  If the Mandatory Exchange Notice shall have been duly given, and if on
the Mandatory Exchange Date the Exchange Package for Preferred Units is, to the
extent then due, delivered, paid or tendered for payment or deposited with an
independent payment agent so as to be available therefor in a timely manner,
then effective as of 5 p.m., Mountain time, and notwithstanding that any
certificates evidencing any of such Preferred Units shall not have been
tendered, such Preferred Units shall be deemed to have been exchanged for their
Exchange Package, and all rights with respect to such Preferred Units, including
the rights to receive any Distribution, will accrue to the benefit of Parent,
other than the rights of the tendering Preferred Holder to receive the Exchange
Package with respect thereto.
 
(f) Parent shall use its commercially reasonable efforts to keep the Exchange
Registration Statement effective for a period of up to six months or, if
earlier, until the distribution contemplated in the Exchange Registration
Statement has been completed; provided that in the case of any registration of
Registrable Securities on Form S-3, such six-month period shall be extended for
up to ninety days, if necessary, to keep the Exchange Registration Statement
effective until all such Registrable Securities are sold.  Further, the
provisions of Sections 4.02(b) through (g) and Sections 4.03 through 4.06 with
respect to a registration statement under Section 4.01 shall apply with respect
to the Exchange Registration Statement as if, for these purposes, each reference
therein to an Exchange Holder instead were to a Preferred Holder whose
Registrable Securities are included in the Exchange Registration Statement.
 
Section 3.03. Exchange Package.
 
(a) For purposes of Sections 3.01 and 3.02, the “Exchange Package” shall mean,
with respect to each Preferred Unit tendered or called for exchange, all of the
following:
 
 
 
7

--------------------------------------------------------------------------------

 
 
(i)  
one fully paid and nonassessable Parent Share;

 
(ii)  
if such Preferred Unit is exchanged on or prior to January 31, 2019, a Parent
Warrant exercisable for one-half of a Parent Share;

 
(iii)  
an amount, payable within ten days after a Distribution is made with respect to
such Preferred Unit pursuant to Section 7.01(a)(i) or (b)(i) of the LLC
Agreement with respect to a Fiscal Quarter, equal to the portion of such
Distribution attributable to the portion of such Fiscal Quarter prior to the
effective date of the exchange; and

 
(iv)  
an amount, payable within ten days after a Distribution is made with respect to
such Preferred Unit pursuant to Section 7.01(a)(ii) or (b)(ii) of the LLC
Agreement with respect to a Fiscal Year, equal to the portion of such
Distribution attributable to the portion of such Fiscal Year prior to the
effective date of the exchange;

 
(b) The number of Parent Shares included in the Exchange Package and the number
of Parent Shares subject to a Parent Warrant included in the Exchange Package
shall be subject to equitable adjustment by the Board of Managers of the Company
in the event of any change that is made in, or other events that occur with
respect to, either Preferred Units or Parent Shares without receipt of
consideration by the Company or Parent, respectively, through merger,
consolidation, reorganization, recapitalization, reincorporation, stock
dividend, dividend in property other than cash, stock split, liquidating
dividend, combination of shares, exchange of shares, change in corporate
structure, or any similar equity restructuring transaction.
 
(c) Notwithstanding the foregoing, no fractional Parent Shares shall be issued
in connection with any exchange of Preferred Units and no Parent Warrant shall
be issued for fractional Parent Shares.  If the total number of Parent Shares
calculated to be issued pursuant to Section 3.03(a)(i) with respect to all of
the Preferred Units being exchanged by a Preferred Holder is not a whole number,
the Company shall pay in cash the fair market value of any fractional Parent
Share promptly following the exchange.  If the total number of Parent Shares
calculated to be subject to a Parent Warrant pursuant to Section 3.03(a)(ii)
with respect to all of the Preferred Units being exchanged by a Preferred Holder
is not a whole number, the Company shall pay in cash the fair market value of
any fractional Parent Share, net of the related fractional exercise price,
promptly following the exchange.
 
Section 3.04. Authorized Shares.  Parent covenants that, during the period that
any Preferred Unit or Parent Warrant is outstanding, it will reserve from its
authorized and unissued capital stock a sufficient number of Parent Shares to
provide for (a) the issuance of Parent Shares upon exchanges of outstanding
Preferred Units and (b) the issuance of Parent Shares upon exercises of
outstanding Parent Warrants and any additional Parent Warrants issuable upon
exchanges of outstanding Preferred Units.  Parent will take all such reasonable
action as may be necessary to assure that Parent Shares may be issued as
contemplated hereby without violation of any Applicable Law or of any
requirements of any National Exchange upon which Parent Shares may be listed.
 
Section 3.05. Amendment.  No provision of this Article III may be amended or
modified except by an instrument in writing executed by the Company, Parent and
Preferred Holders holding two-thirds of the then-outstanding Preferred
Units.  Any such written amendment or modification will be binding upon the
Company, Parent, and each Preferred Holder and each Exchange Holder; provided
that any such amendment or modification altering the rights or obligations of
any Preferred Holder in a manner that is disproportionately adverse to such
Preferred Holder relative to the rights of other Preferred Holders shall be
effective only with the consent of that Preferred Holder.  Notwithstanding the
foregoing, (a) amendments to the Holder Schedule following any issuance,
Transfer or exchange of Preferred Units in accordance with the LLC Agreement and
this Agreement may be made by the Board of Managers of the Company without the
consent of, or other action by, any of the Preferred Holders or Exchange Holders
and (b) after the initial filing of the Exchange Registration Statement,
Section 3.02(f) may be amended or modified by an instrument in writing executed
by the Company, Parent and Preferred Holders holding two-thirds of the
Registrable Securities covered by the Exchange Registration Statement.
 
 
 
8

--------------------------------------------------------------------------------

 
 
Section 3.06. Limitations on Exchanges.
 
(a) Notwithstanding anything to the contrary contained herein, the aggregate
number of Parent Shares issuable:
 
(i)  
as part of an Exchange Package and

 
(ii)  
upon exercise of a Parent Warrant issuable as part of such Exchange Package

 
upon any exchange of a Preferred Unit by a Preferred Holder pursuant to
Section 3.01 shall be limited to the extent necessary to ensure that, following
such exchange, the total number of Parent Shares then beneficially owned by such
Preferred Holder, its affiliates and any other Persons whose beneficial
ownership of Parent Shares would be aggregated with such Preferred Holder's for
purposes of Section 13(d) of the Exchange Act does not exceed 9.999% (the
“Maximum Percentage”) of the total number of issued and outstanding Parent
Shares (including for such purpose Parent Shares issuable as part of the
Exchange Package for such exchange or issuable upon exercise of a Parent Warrant
issuable as part of such Exchange Package).  Each tender by a Preferred Holder
of a Preferred Unit for exchange pursuant to Section 3.01 will constitute a
representation by such Preferred Holder that it has evaluated the limitation set
forth in this Section 3.06(a) and determined that the issuance of the Exchange
Package for such Preferred Unit is permitted under this Section 3.06(a).
 
(b) Notwithstanding anything to the contrary contained herein, all or a portion
of a Preferred Holder’s Preferred Units shall not be subject to exchange
pursuant to a Preliminary Exchange Notice and Mandatory Exchange Notice
delivered pursuant to Section 3.02 if the Preferred Holder thereof delivers to
Parent, no later than the tenth day after such Preliminary Exchange Notice is
given, a written representation letter to the effect that it has evaluated the
terms of this Section 3.06(b) and determined that the issuance of the Exchange
Package for such Preferred Units would result in the total number of Parent
Shares then beneficially owned by such Preferred Holder, its affiliates and any
other Persons whose beneficial ownership of Parent Shares would be aggregated
with such Preferred Holder's for purposes of Section 13(d) of the Exchange Act
to exceed the Maximum Percentage of the total number of issued and outstanding
Parent Shares (including for such purpose Parent Shares issuable as part of the
Exchange Packages to Preferred Holders for such exchange or issuable upon
exercise of Parent Warrants issuable as part of such Exchange Packages).  For
purposes of clarity, it is the intent of this Section 3.06(b) that a portion of
such Preferred Holder’s Preferred Units would be subject to exchange pursuant to
a Preliminary Exchange Notice and Mandatory Exchange Notice delivered pursuant
to Section 3.02 if, and to the extent that, such exchange would not result in
such Preferred Holder’s beneficial ownership of Parent Stock (determined as
aforesaid) exceeding the Maximum Percentage.  In the event that, as the result
of this Section 3.06(b), one or more Preferred Holders are unable to exchange
Preferred Units in connection with an exchange pursuant to Section 3.02, (i) the
Company and Parent shall complete the exchange with respect to other Preferred
Units in accordance with the Preliminary Exchange Notice and Mandatory Exchange
Notice with respect thereto and (ii) each Preferred Unit not required to be
exchanged as a result of the provisions of this Section 3.06(b) instead shall be
exchanged, without regard to Section 3.06(a), in accordance with provisions of
Section 3.02(e) as of the date that is one year after the Mandatory Redemption
Date set forth in such Mandatory Exchange Notice.
 
 
 
9

--------------------------------------------------------------------------------

 
 
(c) By written notice to the Company and Parent, any Preferred Holder may waive
the provisions of Section 3.06(a) or (b) or may increase the Maximum Percentage
to any other percentage specified in such notice, but any such waiver or
increase will not be effective until the sixty-first day after such notice is
delivered to the Company and Parent and will apply only to such Preferred Holder
and not to any other Preferred Holder.  Notwithstanding any other provision
hereof, this Section 3.06 may not be amended as to a Preferred Holder without
the written consent of such Preferred Holder.
 
(d) For purposes of this Section 3.06, beneficial ownership shall be determined
in accordance with Section 13(d) of the Exchange Act and the rules and
regulations promulgated thereunder.
 
(e) For purposes of this Section 3.06, in determining the number of outstanding
Parent Shares, a Preferred Holder may rely on the number of outstanding Parent
Shares as reflected in (i) Parent’s most recent Form 10-Q, Form 10-K or other
public filing with the Securities and Exchange Commission, (ii) a more recent
public announcement by Parent, or (iii) any other notice by Parent (or the
transfer agent for Parent Shares) setting forth the number of Parent Shares
outstanding.  Upon the written request of any Preferred Holder, Parent shall
promptly, but in no even later than one trading day following the receipt of
such notice, confirm in writing to such Preferred Holder the number of Parent
Shares then outstanding.
 
ARTICLE IV
Registration Rights
 
Section 4.01. Demand Registration Rights.  Parent covenants and agrees as
follows:
 
(a) If, at any time, Parent receives a request from Exchange Holders holding at
least 1,450,000 Registrable Securities then outstanding that Parent file a
registration statement covering the potential sale of all or a portion of the
Registrable Securities then outstanding to be offered on a continuous or delayed
(non-underwritten) basis, then Parent shall:  (i) within five days after the
date such request is given, give notice thereof (a “Demand Notice”) to all
Exchange Holders other than the Initiating Exchange Holders and all Preferred
Holders; and (ii) as soon as practicable, and in any event within sixty days
(or, if Parent is then eligible to register the Registrable Securities on
Form S-3, thirty days) after the date such request is given by the Initiating
Exchange Holders, use its commercially reasonable efforts to file and make
effective under the Securities Act such registration statement covering all
Registrable Securities that the Initiating Exchange Holders requested to be
registered and any additional Registrable Securities requested to be included in
such registration by any other Exchange Holders (including any Preferred Holders
that exchange Preferred Units for the Exchange Package within ten days of the
date the Demand Notice is given), as specified by notice given by each such
Exchange Holder to Parent within ten days of the date the Demand Notice is
given, and in each case, subject to the limitations of Sections 4.02 and 4.04.
 
(b) Notwithstanding the foregoing obligations, if Parent furnishes to Exchange
Holders requesting a registration pursuant to this Section 4.01 a certificate
signed by Parent’s chief executive officer stating that in the good faith
judgment of the board of directors of Parent it would be materially detrimental
to Parent and its stockholders for such registration statement to either become
effective or remain effective for as long as such registration statement
otherwise would be required to remain effective, because such action would
(i) materially interfere with a significant acquisition, corporate
reorganization or other similar transaction involving Parent, (ii) require
premature disclosure of material information that Parent has a bona fide
business purpose for preserving as confidential, or (iii) render Parent unable
to comply with requirements under the Securities Act or Exchange Act, then
Parent shall have the right to defer taking action with respect to such filing,
and any time periods with respect to filing or effectiveness thereof shall be
tolled correspondingly, for a period of not more than sixty days after the
request of the Initiating Exchange Holders is given; provided that Parent shall
not invoke this right more than once and shall not register any securities for
its own account or that of any other stockholder during such sixty-day period
other than (A) a registration relating to the sale of securities to employees of
Parent or a subsidiary pursuant to an equity incentive, equity purchase or
similar plan; (B) a registration relating to a transaction in accordance with
Rule 145 under the Securities Act; (C) a registration on any form that does not
include substantially the same information as would be required to be included
in a registration statement covering the sale of the Registrable Securities; or
(D) a registration in which the only Parent Shares being registered are Parent
Shares issuable upon conversion of debt securities that are also being
registered.
 
 
 
10

--------------------------------------------------------------------------------

 
 
(c) Parent shall not be obligated to effect, or to take any action to effect,
any registration pursuant to this Section 4.01 (i) during the period that is
sixty days before Parent’s good faith estimate of the date of filing of, and
ending on a date that is 180 days after the effective date of, a registration
initiated by Parent, provided that Parent is actively employing in good faith
commercially reasonable efforts to cause such registration statement to become
effective or (ii) after the Company has effected one registration pursuant to
Section 4.01(a).
 
Section 4.02. Obligations of Parent.  Whenever required under Section 4.01 to
effect the registration of any Registrable Securities, Parent shall, as
expeditiously as reasonably possible:
 
(a)  
prepare and file with the Securities and Exchange Commission a registration
statement with respect to such Registrable Securities and use its commercially
reasonable efforts to cause such registration statement to become effective and,
upon the request of the Exchange Holders of a majority of the Registrable
Securities registered thereunder, keep such registration statement effective for
a period of up to six months or, if earlier, until the distribution contemplated
in the registration statement has been completed; provided that in the case of
any registration of Registrable Securities on Form S-3, such six-month period
shall be extended for up to ninety days, if necessary, to keep the registration
statement effective until all such Registrable Securities are sold;

 
(b)  
prepare and file with the Securities and Exchange Commission such amendments and
supplements to such registration statement, and the prospectus used in
connection with such registration statement, as may be necessary to comply with
the Securities Act in order to enable the disposition of all securities covered
by such registration statement;

 
(c)  
furnish to the selling Exchange Holders such numbers of copies of a prospectus,
including a preliminary prospectus, as required by the Securities Act, and such
other documents as the Exchange Holders may reasonably request in order to
facilitate their disposition of their Registrable Securities;

 
(d)  
use its commercially reasonable efforts to register and qualify the securities
covered by such registration statement under such other securities or blue-sky
laws of such jurisdictions as shall be reasonably requested by the selling
Exchange Holders; provided that Parent shall not be required to qualify to do
business or to file a general consent to service of process in any such states
or jurisdictions, unless Parent is already subject to service in such
jurisdiction and except as may be required by the Securities Act;

 
(e)  
promptly make available for inspection, by the selling Exchange Holders and by
any one law firm retained by the selling Exchange Holders, all financial and
other records, pertinent corporate documents and properties of Parent, and cause
Parent’s officers, directors, employees, and independent accountants to supply
all information reasonably requested by any such seller or firm, in each case as
necessary or advisable to verify the accuracy of the information in such
registration statement and to conduct appropriate due diligence in connection
therewith;

 
 
 
11

--------------------------------------------------------------------------------

 
 
(f)  
notify each selling Exchange Holder, promptly after Parent receives notice
thereof, of the time when such registration statement has been declared
effective or a supplement to any prospectus forming a part of such registration
statement has been filed; and

 
(g)  
after such registration statement becomes effective, notify each selling
Exchange Holder of any request by the Securities and Exchange Commission that
Parent amend or supplement such registration statement or prospectus.

 
Section 4.03. Furnish Information.  It shall be a condition precedent to the
obligations of Parent to take any action pursuant to this Article IV with
respect to the Registrable Securities of any selling Exchange Holder that such
Exchange Holder shall furnish to Parent such information regarding itself, the
Registrable Securities held by it and the intended method of disposition of such
securities as is reasonably required to effect the registration of such Exchange
Holder’s Registrable Securities.
 
Section 4.04. Expenses of Registration.  All expenses (other than Selling
Expenses) incurred in connection with registrations, filings or qualifications
pursuant to Section 4.01 (including:  registration, filing and qualification
fees; printers’ and accounting fees; and fees and disbursements of counsel for
Parent) shall be borne and paid by Parent or the Company.  All Selling Expenses
relating to Registrable Securities registered pursuant to Section 4.01 shall be
borne and paid by the Exchange Holders pro rata on the basis of the number of
Registrable Securities registered on their behalf, except to the extent they
agree otherwise in writing.
 
Section 4.05. Delay of Registration.  No Exchange Holder shall have any right to
obtain or seek an injunction restraining or otherwise delaying any registration
pursuant to Section 4.01 as the result of any controversy that might arise with
respect to the interpretation or implementation of this Article IV.
 
Section 4.06. Indemnification.  If any Registrable Securities are included in a
registration statement under Section 4.01:
 
(a) To the extent permitted by law, Parent will indemnify and hold harmless each
selling Exchange Holder, and the general and limited partners, members,
officers, directors, fiduciaries, and members of each such Exchange Holder and
each other Person, if any, who controls such Exchange Holder, any underwriter
(as defined in the Securities Act) for each such Exchange Holder, and each
Person, if any, that controls such Exchange Holder or underwriter within the
meaning of the Securities Act or the Exchange Act, against any Damages, and
Parent will pay to each such Exchange Holder, underwriter, controlling Person,
or other aforementioned Person any legal or other expenses reasonably incurred
thereby in connection with investigating or defending any such loss, claim,
damage, liability, action or proceeding from which Damages may result, as such
expenses are incurred; provided that the indemnity agreement contained in this
Section 4.06(a) shall not apply to amounts paid in settlement of any such loss,
claim, damage, liability, action or proceeding if such settlement is effected
without the consent of Parent, which consent shall not be unreasonably withheld
or delayed, nor shall Parent be liable for any Damages to the extent that they
arise out of or are based upon actions or omissions made in reliance upon and in
conformity with written information furnished by or on behalf of any such
Exchange Holder, underwriter, controlling Person, or other aforementioned Person
expressly for use in connection with such registration.
 
(b) To the extent permitted by law, each selling Exchange Holder, severally and
not jointly, will indemnify and hold harmless Parent, and each of its managing
members, each of its officers that has signed the registration statement and
each Person (if any) that controls Parent within the meaning of the Securities
Act, any underwriter (as defined in the Securities Act), any other Exchange
Holder selling securities in such registration statement, and any controlling
Person of any such underwriter or other Exchange Holder, against any Damages, in
each case only to the extent that such Damages arise out of or are based upon
actions or omissions made in reliance upon and in conformity with written
information furnished by or on behalf of such selling Exchange Holder expressly
for use in connection with such registration; and each such selling Exchange
Holder will pay to Parent and each other aforementioned Person any legal or
other expenses reasonably incurred thereby in connection with investigating or
defending any such loss, claim, damage, liability, action or proceeding from
which Damages may result, as such expenses are incurred; provided that (i) the
indemnity agreement contained in this Section 4.06(b) shall not apply to amounts
paid in settlement of any such claim or proceeding if such settlement is
effected without the consent of the Exchange Holder, which consent shall not be
unreasonably withheld or delayed and (ii) in no event shall the aggregate
amounts payable by any Exchange Holder by way of indemnity or contribution under
this Section 4.06(b) and Section 4.06(d) exceed the proceeds from the offering
received by such Exchange Holder (net of any Selling Expenses paid by such
Exchange Holder), except in the case of fraud by such Exchange Holder.
 
 
 
12

--------------------------------------------------------------------------------

 
 
(c) Promptly after receipt by an indemnified party under this Section 4.06 of
notice of the commencement of any action (including any governmental action) for
which a party may be entitled to indemnification hereunder, such indemnified
party will, if a claim in respect thereof is to be made against any indemnifying
party under this Section 4.06, give the indemnifying party notice of the
commencement thereof.  The indemnifying party shall have the right to
participate in such action and, to the extent the indemnifying party so desires,
participate jointly with any other indemnifying party to which notice has been
given, and to assume the defense thereof with counsel mutually satisfactory to
the parties; provided that an indemnified party (together with all other
indemnified parties that may be represented without conflict by one counsel)
shall have the right to retain one separate counsel, with the fees and expenses
to be paid by the indemnifying party, if representation of such indemnified
party by the counsel retained by the indemnifying party would be inappropriate
due to actual or potential conflicts of interest between such indemnified party
and any other party represented by such counsel in such action.  The failure to
give notice to the indemnifying party within a reasonable time of the
commencement of any such action shall relieve such indemnifying party of any
liability to the indemnified party under this Section 4.06, to the extent that
such failure materially prejudices the indemnifying party’s ability to defend
such action.  The failure to give notice to the indemnifying party will not
relieve it of any liability that it may have to any indemnified party otherwise
than under this Section 4.06.
 
(d) To provide for just and equitable contribution to joint liability under the
Securities Act in any case in which either (i) any party otherwise entitled to
indemnification hereunder makes a claim for indemnification pursuant to this
Section 4.06 but it is judicially determined (by the entry of a final judgment
or decree by a court of competent jurisdiction and the expiration of time to
appeal or the denial of the last right of appeal) that such indemnification may
not be enforced in such case, notwithstanding the fact that this Section 4.06(d)
provides for indemnification in such case, or (ii) contribution under the
Securities Act may be required on the part of any party hereto for which
indemnification is provided under this Section 4.06(d), then, and in each such
case, such parties will contribute to the aggregate losses, claims, damages,
liabilities, or expenses to which they may be subject (after contribution from
others) in such proportion as is appropriate to reflect the relative fault of
each of the indemnifying party and the indemnified party in connection with the
statements, omissions, or other actions that resulted in such loss, claim,
damage, liability, or expense, as well as to reflect any other relevant
equitable considerations.  The relative fault of the indemnifying party and of
the indemnified party shall be determined by reference to, among other things,
whether the untrue or allegedly untrue statement of a material fact, or the
omission or alleged omission of a material fact, relates to information supplied
by the indemnifying party or by the indemnified party and the parties’ relative
intent, knowledge, access to information, and opportunity to correct or prevent
such statement or omission; provided that, in any such case, (x) no Exchange
Holder will be required to contribute any amount in excess of the public
offering price of all such Registrable Securities offered and sold by such
Exchange Holder pursuant to such registration statement, and (y) no Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) will be entitled to contribution from any Person that was
not guilty of such fraudulent misrepresentation; and provided further that in no
event shall a Exchange Holder’s liability pursuant to this Section 4.06(d), when
combined with the amounts paid or payable by such Exchange Holder pursuant to
Section 4.06(b), exceed the proceeds from the offering received by such Exchange
Holder (net of any Selling Expenses paid by such Exchange Holder), except in the
case of fraud by such Exchange Holder.
 
 
 
13

--------------------------------------------------------------------------------

 
 
(e) The indemnification provided herein shall be in addition to any other rights
of indemnification which any indemnified party may have pursuant to law,
contract or otherwise, shall remain operative and in full force and effect
regardless of any investigation made or omitted by or on behalf of any
indemnified party and shall survive the transfer of the Registrable Securities
by any such party.
 
(f) The obligations of Parent and Exchange Holders under this Section 4.06 shall
survive the completion of any offering of Registrable Securities in a
registration under this Article IV, and otherwise shall survive the termination
of this Agreement.
 
(g) Parent agrees that any permitted assignee of a Parent Warrant shall be
entitled to rely upon the provisions of the second paragraph of Section 4 of
such Parent Warrant, which provisions refer to Sections 4.02(b) through (g) and
Sections 4.03 through 4.06 of this Agreement, regardless of whether such
assignee is or was a party to this Agreement.
 
Section 4.07. Amendment.  No provision of this Article IV may be amended or
modified except by an instrument in writing executed by Parent and (a) if such
amendment or modification relates solely to a registration pursuant to
Section 4.01 and at least ten days have elapsed since the date on which a Demand
Notice was provided, the Exchange Holders of two-thirds of the Registrable
Securities to be included in such registration or (b) otherwise, Exchange
Holders of two-thirds of the Registrable Securities then outstanding and the
then-outstanding Preferred Units, voting together as a single class on an
as-exchanged basis (as if outstanding Preferred Units were exchanged pursuant to
Article III as of the date of such consent).  Any such written amendment or
modification will be binding upon the Company, Parent, and each Preferred Holder
and each Exchange Holder; provided that any such amendment or modification
altering the rights or obligations of any Preferred Holder or Exchange Holder in
a manner that is disproportionately adverse to such Preferred Holder or Exchange
Holder relative to the rights of other Preferred Holders and Exchange Holders
shall be effective only with the consent of that Preferred Holder or Exchange
Holder.  Notwithstanding the foregoing, amendments to the Holder Schedule
following any issuance, Transfer or exchange of Preferred Units in accordance
with the LLC Agreement and this Agreement may be made by the Board of Managers
of the Company without the consent of, or other action by, any of the Preferred
Holders or Exchange Holders.
 
ARTICLE V
Miscellaneous
 
Section 5.01. Notices.
 
 
 
14

--------------------------------------------------------------------------------

 
 
(a) Any notice required or permitted by the provisions of Article III to be
given to a holder of Preferred Units shall be mailed, postage prepaid, to the
mailing address last shown on the records of the Company, or given by electronic
communication in compliance with the provisions of the Colorado Act, and shall
be deemed given upon such mailing or Electronic Transmission.
 
(b) Except as provided in Section 5.01(a), all notices, requests, consents,
claims, demands, waivers and other communications hereunder shall be in writing
and shall be deemed to have been given:  (a) when delivered by hand (with
written confirmation of receipt); (b) when received by the addressee if sent by
a nationally recognized overnight courier (receipt requested); (c) on the date
sent by facsimile or e-mail of a PDF document (with confirmation of
transmission) if sent during normal business hours of the recipient, and on the
next day (other than a Saturday, Sunday or other day on which commercial banks
in the City of Denver are authorized or required to close) if sent after normal
business hours of the recipient; or (d) on the third day after the date mailed,
by certified or registered mail, return receipt requested, postage
prepaid.  Such communications must be sent to the respective parties at the
following addresses (or at such other address for a party as shall be specified
in a notice given in accordance with this Section 5.01):
 
If to the Company or Parent:
2000 South Colorado Boulevard
Tower 1, Suite 3100
Denver, Colorado  80222
Facsimile:  (303) 845-9400
E-mail:  info@2riverswater.com
Attention:  Chief Financial Officer
 
with a copy to:
K&L Gates LLP
One Lincoln Street
Boston, Massachusetts  02111-2950
Facsimile:  (617) 261-3175
E-mail:  mark.johnson@klgates.com
Attention:  Mark L. Johnson
 

If to a Preferred Holder or a Exchange Holder, to the mailing address set forth
on the Holder Schedule
 
Section 5.02. Severability. If any term or provision of this Agreement is held
to be invalid, illegal or unenforceable under Applicable Law in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other term or provision of this Agreement or invalidate or render
unenforceable such term or provision in any other jurisdiction.  Upon such
determination that any term or other provision is invalid, illegal or
unenforceable, the parties hereto shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in a mutually acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the greatest
extent possible.
 
Section 5.03. Entire Agreement. This Agreement, including the Exhibits and
Schedule hereto, and the LLC Agreement, including the Exhibit and Schedule
thereto, constitute the sole and entire agreement of the parties to this
Agreement with respect to the subject matter contained herein and therein, and
supersede all prior and contemporaneous understandings, agreements,
representations and warranties, both written and oral, with respect to such
subject matter.
 
Section 5.04. Assignment.  The rights and obligations of Exchange Holders under
Article IV may not be assigned, by operation of law or otherwise, without the
prior written approval of the Company and Parent, provided that (a) such rights
and obligations may be assigned by operation of law upon the death of a Exchange
Holder who is an individual and (b) nothing in this Section 5.04 shall limit in
any manner the rights of a Preferred Holder to assign or Transfer Preferred
Units in accordance with the LLC Agreement.  This Agreement shall be binding
upon and shall inure to the benefit of the parties hereto and their respective
heirs, executors and administrators and their permitted successors and assigns.
 
 
 
15

--------------------------------------------------------------------------------

 
 
Section 5.05. Third-Party Beneficiaries. Except as contemplated by Section
4.06(g), this Agreement is for the sole benefit of the parties hereto (and their
respective heirs, executors and administrators and permitted successors and
assigns) and nothing herein, express or implied, is intended to or shall confer
upon any other Person any legal or equitable right, benefit or remedy of any
nature whatsoever under or by reason of this Agreement.
 
Section 5.06. Amendment.  Except as otherwise provided in Section 3.05 or 4.07,
no provision of this Agreement may be amended or modified except by an
instrument in writing executed by (a) the Company, (b) Parent and (c) Preferred
Holders and Exchange Holders of two-thirds of the Registrable Securities then
outstanding on an as-exchanged basis (as if outstanding Preferred Units were
exchanged pursuant to Article III as of the date of such amendment or
modification).  Any such written amendment or modification will be binding upon
the Company, Parent, and each Preferred Holder and each Exchange Holder;
provided that an amendment or modification altering the rights or obligations of
any Preferred Holder or Exchange Holder in a manner that is disproportionately
adverse to such Preferred Holder or Exchange Holder relative to the rights of
other Preferred Holders or Exchange Holders, as the case may be, shall be
effective only with the consent of that Preferred Holder or Exchange
Holder.  Notwithstanding the foregoing, amendments to the Holder Schedule
following any issuance, Transfer or exchange of Preferred Units in accordance
with the LLC Agreement and this Agreement may be made by the Board of Managers
of the Company without the consent of, or other action by, any of the Preferred
Holders or Exchange Holders.
 
Section 5.07. Waiver. No waiver by any party of any of the provisions hereof
shall be effective unless explicitly set forth in writing and signed by the
party so waiving.  No waiver by any party shall operate or be construed as a
waiver in respect of any failure, breach or default not expressly identified by
such written waiver, whether of a similar or different character, and whether
occurring before or after that waiver.  No failure to exercise, or delay in
exercising, any right, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof, nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.  For the avoidance of doubt, nothing contained in this
Section 5.07 shall diminish any of the explicit and implicit waivers described
in this Agreement, including in Section 5.12.
 
Section 5.08. Governing Law. All issues and questions concerning the
application, construction, validity, interpretation and enforcement of this
Agreement shall be governed by and construed in accordance with the internal
laws of the State of Colorado, without giving effect to any choice or conflict
of law provision or rule (whether of the State of Colorado or any other
jurisdiction) that would cause the application of laws of any jurisdiction other
than those of the State of Colorado.
 
Section 5.09. Submission to Jurisdiction. The parties hereby agree that any
suit, action or proceeding seeking to enforce any provision of, or based on any
matter arising out of or in connection with, this Agreement or the transactions
contemplated hereby, whether in contract, tort or otherwise, shall be brought in
the United States District Court for the District of Colorado or in the Court of
Chancery of the State of Colorado (or, if such court lacks subject matter
jurisdiction, in the Superior Court of the State of Colorado), so long as one of
such courts shall have subject-matter jurisdiction over such suit, action or
proceeding, and that any case of action arising out of this Agreement shall be
deemed to have arisen from a transaction of business in the State of
Colorado.  Each of the parties hereby irrevocably consents to the jurisdiction
of such courts (and of the appropriate appellate courts therefrom) in any such
suit, action or proceeding and irrevocably waives, to the fullest extent
permitted by law, any objection that it may now or hereafter have to the laying
of the venue of any such suit, action or proceeding in any such court or that
any such suit, action or proceeding which is brought in any such court has been
brought in an inconvenient form.  Service of process, summons, notice or other
document by registered mail to the address set forth in Section 5.01 shall be
effective service of process for any suit, action or other proceeding brought in
any such court.
 
 
 
16

--------------------------------------------------------------------------------

 
 
Section 5.10. Waiver of Jury Trial. Each party hereto hereby acknowledges and
agrees that any controversy which may arise under this Agreement is likely to
involve complicated and difficult issues and, therefore, each such party
irrevocably and unconditionally waives any right it may have to a trial by jury
in respect of any legal action arising out of or relating to this Agreement or
the transactions contemplated hereby.
 
Section 5.11. Equitable Remedies.  Each party hereto acknowledges that a breach
or threatened breach by such party of any of its obligations under this
Agreement would give rise to irreparable harm to the other parties, for which
monetary damages would not be an adequate remedy, and hereby agrees that in the
event of a breach or a threatened breach by such party of any such obligations,
each of the other parties hereto shall, in addition to any and all other rights
and remedies that may be available to them in respect of such breach, be
entitled to equitable relief, including a temporary restraining order, an
injunction, specific performance and any other relief that may be available from
a court of competent jurisdiction (without any requirement to post bond).
 
Section 5.12. Remedies Cumulative. The rights and remedies under this Agreement
are cumulative and are in addition to and not in substitution for any other
rights and remedies available at law or in equity or otherwise.
 
In Witness Whereof, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.
 
TR Capital Partners, LLC






By:       ___________________________________
Name:
Title:


 
Two Rivers Farming & Water Company







By:       ___________________________________
Name:
Title:
 
 
 
17

--------------------------------------------------------------------------------

 


Exhibit A
 
 
FORM OF JOINDER AGREEMENT
 
 
 
A-1

--------------------------------------------------------------------------------

 
 


 
JOINDER AGREEMENT
 
Reference is hereby made to the Exchange Agreement, dated as of January 31,
2014, as amended from time to time (the “Agreement”), among the TR Capital
Partners, LLC, Two Rivers Water & Farming Company and the Holders Named in
Schedule 1.  Pursuant to and in accordance with Section 2.01 of the Agreement,
the undersigned hereby acknowledges that the undersigned has received and
reviewed a complete copy of the Agreement and agrees that, upon execution of
this Joinder Agreement by the undersigned, the Company, TR Capital Partners, LLC
and Two Rivers Water & Farming Company, the undersigned shall become a party to
the Agreement and shall be fully bound by, and subject to, all of the covenants,
terms and conditions of the Agreement as though an original party thereto and
shall be entitled to all the rights incidental thereto, and initially shall hold
the status of Preferred Holder.
 
In Witness Whereof, the parties hereto have executed the Agreement as of the
date set forth below.  A signed copy of this Joinder Agreement delivered by
facsimile, e-mail or other means of Electronic Transmission (as defined in the
Agreement) shall be deemed to have the same legal effect as delivery of an
original signed copy of this Joinder Agreement.
 
Date:  _______________________                                                                      [Name
of New Preferred Holder]






By:       ___________________________________
Name:
Title:


Agreed and Accepted:


TR Capital Partners, LLC






By:           ________________________________
Name:
Title:


Two Rivers Water & Farming Company






By:           ________________________________
Name:
Title:
 
 
 
A-2

--------------------------------------------------------------------------------

 






Exhibit B
 
 
FORM OF WARRANT
 
 
 
B-1

--------------------------------------------------------------------------------

 
 
 
 
Schedule 1
 
 
HOLDER SCHEDULE
 
 
 
Sch. 1-1

--------------------------------------------------------------------------------

 
 
Preferred Holders:  None.
 
Exchange Holders:                                None.
 
Sch. 1-2
 
 
 


 





